DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In claim 2, line 1, “A buckle assembly” should be changed to “The buckle assembly”. (See claims 3-11).
In claim 13, line 1, “A buckle assembly” should be changed to “The buckle assembly”. (See claims 14-18).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1-18 and 20, the prior art of record fails to suggest of make obvious, the claimed buckle assembly, viewed as a whole, requiring the following a disengagement prevention device configured for engagement with the first and second buckle members to maintain the first and second buckle members in a coupled state under conditions where the first and second buckle members are not properly engaged or the engagement between the first and second buckle members is accidentally released, in combination with the other limitations of the claims.
Regarding claim 19, the prior art of record fails to suggest of make obvious, the claimed method for preventing disengagement of a buckle assembly when a locking structure of the buckle assembly is accidentally released, viewed as a whole, requiring the steps of  looping a securing loop, attached to a receiving member, about an insertion member; inserting the insertion member into a void formed on the receiving member; and engaging a locking structure of the insertion member with openings formed on the receiving member.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckle structure is also represented by the prior art of Pigozzi (U.S. Patent Publication No. 2010/0005632A1), Wolterstorff (U.S. Patent No. 4,825,515), Krauss (U.S. Patent No. 5,144,725), Murai (U.S. Patent No. 5,419,020), French et al. (U.S. Patent No.  5,774,956), Bourdon (U.S. Patent No. 6,145,172), Nishida et al. (U.S. Patent No. 6,684,466), and Giampavolo (U.S. Patent No. 7,513,020). 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677